—Appeal by the defendant from a judgment of the County Court, Suffolk County (Jones, J.), rendered February 7, 1997, convicting her of attempted robbery in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that her plea of guilty was coerced and was the result of ineffective assistance of counsel is not preserved for appellate review (see, People v Coles, 240 AD2d 419; People v Leo, 255 AD2d 458; People v Lu Yang Tong, 238 AD2d 607).
The defendant’s contention that the sentence is excessive was effectively waived by her as part of her plea bargain (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.